Title: From Thomas Jefferson to William Harris Crawford, 23 August 1823
From: Jefferson, Thomas
To: Crawford, William Harris


Dear Sir
Monto
Aug. 23. 23.
The bearer of this is Doctr Watkins  an esteemed neighbor of mine, and our family physician. proposing to make a visit to Washington, he is desirous of being presented to you, and altho he has heretofore had that honor, he  is apprehensive that in the crowd of those who  necessarily  wait on you, he may not be recollected, and therefore asks this letter. I give it with the mores satisfaction as the  eminence in his profession respectability of his standing, the  correctness of his character & conduct  political & Moral, and his zeal for the republican principles of our constitution,  justify the liberty I take of presenting him to your notice. I avail myself too of the occasion of saying that having understood that you contemplete a tour to this section of our country shortly, should you honour Monticello with a call, no visit will be more welcome or recieved with more distinguished pleasure than that of yourself & family of which I pray you to accept the assurance with that of my great esteem & respectTh: J.